 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY SUGARMAN,                                    No. 1:19-cv-00520-DAD

12                       Plaintiff,
13           v.                                          ORDER GRANTING APPLICATIONS TO
                                                         APPEAR PRO HAC VICE
14    IRZ CONSULTING, LLC,
                                                         (Doc. Nos. 3, 6, 8, 9)
15                       Defendant.
16

17          On May 3 and May 9, 2019, Sanford R. Landress, D. Gary Christensen, and Kyle D.

18   Sciuchetti, attorneys for defendant IRZ Consulting, LLC, filed petitions for admission to practice

19   pro hac vice under the provisions of Local Rule 180(b)(2). (Doc. Nos. 3, 8, 9.) On May 6, 2019,

20   plaintiff’s attorney Michael B. Collins also filed a petition for admission to practice pro hac vice.

21   (Doc. No. 6.) Having reviewed the applications, the court hereby orders that the applications of

22   Sanford R. Landress, D. Gary Christensen, Kyle D. Sciuchetti, and Michael B. Collins to appear

23   pro hac vice are granted.

24   IT IS SO ORDERED.
25
        Dated:     May 13, 2019
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        1
